Judgment reversed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed and this court proceeding to render the judgment which said circuit court should have rendered upon the facts by it found, it is. considered and adjudged that the original petition of said T. H. Johnson, defendant in error, be, and it hereby is, dismissed, for the reason that said Johnson by signing the petition to the municipal council for the improvement embracing the sidewalk as a part of'the street improvement waived the right which he sought' to enforce in this case.
Summers, C. J., Crew, Spear, Davis and Si-iauck, JJ., concur.